      Case 1:11-cv-05845-LTS-JCF Document 385
                                          386 Filed 09/21/21
                                                    09/22/21 Page 1 of 1

OFFICE OF THE MONITOR
NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.
                                                                                              Steve J. Martin
                                                                                                      Monitor

                                                                                           Anna E. Friedberg
                                                                                              Deputy Monitor


                                                                              178 Columbus Avenue, #230842
                                                                                    New York, NY 10023-9998
                                                                  +1 646 895 6567 | afriedberg@tillidgroup.com




                                                                                  September 21, 2021
VIA ECF
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street                                                  MEMO ENDORSED
New York, NY 10006


Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)


Dear Judge Swain,

       We write to respectfully request that both Steve Martin, Monitor, and Anna Friedberg,
Deputy Monitor, may both appear by video at the emergency conference in the above captioned
matter on September 24, 2021 at 10 a.m.



                                       Sincerely,


                                       s/ Steve J. Martin
                                       Steve J. Martin, Monitor
                                       Anna E. Friedberg, Deputy Monitor


    The foregoing request is granted. Dkt. No. 385 resolved.
    SO ORDERED.
    9/22/2021
    /s/ Laura Taylor Swain, Chief USDJ
